 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF CALIFORNIA
 8
                                                    )    Case No. 1:20-cv-01173-SAB
 9   GRISELDA MADRIGAL GARCIA,                      )
                                                    )    ORDER RE STIPULATION FOR
10                    Plaintiff,                    )    EXTENSION OF TIME
                                                    )
11            vs.                                   )    (ECF No. 21)
                                                    )
12   COMMISSIONER OF SOCIAL                         )
     SECURITY,                                      )
13                                                  )
                                                    )
14                    Defendant.                    )
                                                    )
15
16            On May 24, 2021, a stipulation was filed to extend the time for Plaintiff to
17   file her opening brief.
18            Pursuant to the stipulation of the parties, IT IS HEREBY that:
19            1.      Plaintiff shall file her opening brief on or before July 7, 2021;
20            2.      Defendant shall file a responsive brief on or before August 6, 2021;
21                    and
22            3.      Plaintiff’s reply, if any, shall be filed on or before August 23, 2021.
23
     IT IS SO ORDERED.
24
25   Dated:        May 24, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                1
